1 So.3d 1292 (2009)
Adelaida Catalina BAILEY, Petitioner,
v.
Harold W. BAILEY, Respondent.
No. 4D09-679.
District Court of Appeal of Florida, Fourth District.
March 6, 2009.
Steven N. Abramowitz of Steven N. Abramowitz and Associates, Miami, for petitioner.
No appearance for respondent.
PER CURIAM.
Petitioner Adelaida Catalina Bailey seeks a writ of mandamus to compel the trial court to conduct a hearing on her motion to dissolve a temporary injunction without notice. The presiding trial judge was out of town when the application for hearing was made on February 20, 2009, but the case was sent to another judge who determined on February 27, 2009 that it did not warrant emergency handling.
Petitioner has demonstrated that she was entitled to such a hearing within five days of the application for a hearing on the motion. See Fla. R. Civ. P. 1.610(d); Fla. Fam. L.R.P. 12.610. See also Tsiperfal v. Ohio Sav. Sec., Inc., 756 So.2d 1087 (Fla. 4th DCA 2000); Hicks v. Chamberlin, 710 So.2d 993 (Fla. 4th DCA 1998). We grant the petition but withhold issuance of the writ on the presumption that the trial court will hear petitioner's motion to dissolve forthwith.
GROSS, C.J., STEVENSON and HAZOURI, JJ., concur.